DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9 of the response, filed 11/30/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and claims have been withdrawn. 
Applicant’s arguments, see Page 9 of the response, filed 11/30/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 11/30/2022, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that Hemmings fails to disclose the added limitation to Claim 1 of a passage defined by free end edges of the first and second obstacles being radially shifted so as to form a baffle to increase the length of the path traveled by sound waves through the acoustic cell.  The applicant argues that Hemmings discloses apertures in baffle plate 22b that allow air to slow past baffle plate 22b and thus fails to disclose a passage defined by free end edges of the first and second obstacles being radially shifted so as to form a baffle to increase the length of the path traveled by sound waves as claimed.  The Office respectfully disagrees.  Although Hemmings does disclose apertures in baffle plate 22b, Hemmings also discloses a passage defined by free end edges of the first and second obstacles/baffle plates 22a-b being radially shifted so as to form a baffle to increase the length of the path traveled by sound waves through the acoustic cell.  On Page 13, Lines 14-17, Hemmings discloses that the baffle plates 22a and 22b “restrict the area of the cell for fluid flow by providing only a small opening at one end to permit the flow of fluid from part of the cell to the other on the other side of the baffle plate”.  Thus, Hemmings does disclose the free end edges of the baffle plates 22a and 22b (from Figure 3, the free end edge/”small opening” of plate 22a being on the right-hand side of the plate and the free end edge/”small opening” of plate 22b being on the left-hand side of the plate) being radially shifted (the free end for plate 22b is above the free end for plate 22a) so as to form a baffle to increase the length of the path traveled by sound waves (only a small opening is provided to permit the flow of fluid from part of the cell to the other).  Hemmings discloses the passage forming a baffle as claimed in Claim 1; therefore, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §102(a)(1) and §103 are maintained.
Claim Objections
Claims 8-9 are objected to because of the following informalities:  “the” before “at least one of the first and second obstacles” in Claims 8-9, Line 3 should be deleted, since Claim 1 (upon which Claims 8-9 depend) discloses first and second obstacles, not at least first and second obstacles.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmings (GB 2452476 A).
Regarding Claim 1: Hemmings discloses an acoustic panel (Figure 1, No. 10) with resonators for a nacelle (Page 6, Lines 17-20) of an aircraft propulsion unit, the acoustic panel comprising a plurality of adjoining acoustic cells (Figure 1, No. 16; Figures 3-4) which form a cellular core, each acoustic cell being delimited by a peripheral wall (15), and each acoustic cell extending along a longitudinal main axis corresponding to an axis of propagation of sound waves, from a front end up to a rear end of the acoustic cell (Figures 1-4), wherein at least one acoustic cell among the plurality of acoustic cells includes a first obstacle (Figure 3, No. 22a) and a second obstacle (22b) extending transversely with respect to the longitudinal main axis of the at least one acoustic cell, from the peripheral wall of the at least one acoustic cell, the obstacles having a free end edge which delimits a passage with a portion of an opposite wall to increase a length of a path traveled by the sound waves through the at least one acoustic cell (Figure 3); wherein the  first obstacle and the second obstacle are shifted along the longitudinal main axis (Figure 3), wherein a passage defined by a free end edge of the first obstacle and a passage defined by a free end edge of the second obstacle is radially shifted so as to form a baffle to increase the length of the path traveled by the sound waves through the at least one acoustic cell (Figure 3; Page 13, Lines 14-17).
Regarding Claim 3: Hemmings discloses the acoustic panel according to Claim 1, wherein a portion of the free end edge of the first obstacle and a portion of the free end edge of the second obstacle are superimposed along the longitudinal main axis of the acoustic cell to inhibit the sound waves from drawing a direct path from the front end up to the rear end of the at least one acoustic cell (Figure 3).
Regarding Claim 8: Hemmings discloses the acoustic panel according to Claim 1, wherein the peripheral wall of the at least one acoustic cell comprises six faces forming a hexagonal cell, at least one of the first and second obstacle being fastened to at least two adjacent faces of the at least one acoustic cell (Figure 3).
Regarding Claim 9: Hemmings discloses the acoustic panel according to Claim 1, wherein the peripheral wall of the at least one acoustic cell comprises six faces forming a hexagonal cell, at least one of the first and second obstacles being fastened to at least two non- adjacent faces of the at least one acoustic cell (Figure 3).
Regarding Claim 10: Hemmings discloses a nacelle for an aircraft propulsion unit comprising at least one acoustic panel according to Claim 1 (Page 6, Line 17-20).
Regarding Claim 11: Hemmings discloses a method for manufacturing an acoustic panel according to Claim 1, the method comprising fastening at least one ribbon to a first plate (12) and a second plate (14) to the first plate by respective nodal portions; and forming non-nodal portions of the first plate and the second plate, the non-nodal portions being shaped such that each non-nodal portion of the first plate forms, with a respective non-nodal portion of the second plate, the peripheral wall of each acoustic cell delimiting a corresponding acoustic cell of the cellular core (Figures 3-4), such that a portion of the at least one ribbon forms one of the first (22a) or second (22b) obstacle in the at least one acoustic cell (Figure 3).
Regarding Claim 12: Hemmings discloses the method according to Claim 11, wherein, during the fastening step, the at least one ribbon extends throughout the nodal portions of the first plate and the second plate (Figures 3-4).
Regarding Claim 15: Hemmings discloses a method for manufacturing an acoustic panel according to Claim 1, the acoustic panel further comprising a first plate (12) and a second plate (14) fastened together by nodal portions (Figures 1-4), wherein non-nodal portions of the first plate and the second plate form walls (15) delimiting cells (16) of the cellular core, the method comprising fastening the first obstacle (22a) to a respective non-nodal portion of the first and second plates (Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings in view of Ayle (US Patent No: 8,651,233).
Regarding Claim 4: Hemmings discloses the acoustic panel according to Claim 1; however, Hemmings fails to disclose the at least one acoustic cell including at least one acoustically permeable septum which extends across the at least one acoustic cell.
Ayle teaches an acoustic panel (Figures 1-2, No. 10) for a nacelle, wherein the acoustic panel comprises at least one acoustic cell (Figure 3, No. 30) including at least one acoustically permeable septum (42) which extends across the at least one acoustic cell (Figures 1 & 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one acoustic cell of Hemmings with at least one acoustically permeable septum, as taught by Ayle, for the purpose of providing the acoustic cell with additional frequency damping and attenuation (Column 5, Lines 15-19).
Regarding Claim 5: Hemmings, as modified by Ayle, discloses the acoustic panel according to Claim 4, wherein the at least one acoustically permeable septum extends from the free end edge of one of the first and second obstacles, up to the peripheral wall of the at least one acoustic cell (Ayle: Figure 5).
Regarding Claim 6: Hemmings, as modified by Ayle, discloses the acoustic panel according to Claim 4, wherein the at least one acoustically permeable septum extends from the free end edge of the first obstacle up to the free end edge of the second obstacle (Ayle: Figure 5).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US Patent No: 5,997,985) in view of Hemmings.
Regarding Claim 18: Clarke discloses an acoustic panel (Figure 6, No. 10) with resonators for a nacelle of an aircraft propulsion unit, the acoustic panel comprising a plurality of adjoining acoustic cells (14) which form a cellular core (12), each acoustic cell being enclosed by a peripheral wall (18), and each acoustic cell extending along a longitudinal main axis corresponding to an axis of propagation of sound waves (Figures 1-6), from a front end (end adjacent sheet 36) up to a rear end (end adjacent sheet 30) of the acoustic cell, wherein at least one acoustic cell among the plurality of acoustic cells includes a first obstacle (20a) extending from a first side of the peripheral wall and a second obstacle (20b) extending from an opposing second side of the peripheral wall, the first and second obstacles extending transversely with respect to the longitudinal main axis of the at least one acoustic cell (Figures 1-6), wherein the first obstacle and the second obstacle are spaced from each other along the longitudinal main axis (Figures 1-6).  Clarke, however, fails to disclose the first and second obstacles each having a respective free end edge which delimits a passage with a portion of the peripheral wall opposing the respective free end edge to increase a length of a path traveled by the sound waves through the at least one acoustic cell, wherein the passage defined by the free end edge of the first obstacle and the passage defined by the free end edge of the second obstacle are radially shifted away from each other so as to form a baffle to increase the length of the path traveled by the sound waves through the at least one acoustic cell.
Hemmings teaches an acoustic panel (Figure 1, No. 10) comprising a plurality of adjoining acoustic cells (Figure 1, No. 16; Figures 3-4), wherein at least one acoustic cell among the plurality of acoustic cells includes a first obstacle (Figure 3, No. 22a) and a second obstacle (22b) extending transversely with respect to the longitudinal main axis of the at least one acoustic cell, the first and second obstacles each having a respective free end edge (from Figure 3, the free end edge of plate 22a being on the right-hand side of the plate and the free end edge of plate 22b being on the left-hand side of the plate) which delimits a passage with a portion of a peripheral wall (15) opposing the respective free end edge to increase a length of a path traveled by the sound waves through the at least one acoustic cell (Figure 3; Page 13, Lines 14-17), wherein the passage defined by the free end edge of the first obstacle and the passage defined by the free end edge of the second obstacle are radially shifted away from each other (Figure 3) so as to form a baffle to increase the length of the path traveled by the sound waves through the at least one acoustic cell (Figure 3; Page 13, Lines 14-17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second obstacles of Hemmings in for the first and second obstacles of Clarke.  Both sets of obstacles are known elements for acoustic panels, and Clarke discloses that both obstacles work together to lengthen the course that sounds waves take to pass though the acoustic cell, thus increasing acoustic attenuation (via the differently sized acoustic apertures of a different quantity and configuration; see Column 2, Lines 14-23).  Therefore, substituting the first and second obstacles of Hemmings in for those of Clarke would still result in the sounds waves following a lengthened path through the acoustic cell and thus increased attenuation, due to Hemmings disclosing the obstacles 22a and 22b “restrict the area of the cell for fluid flow by providing only a small opening at one end to permit the flow of fluid from part of the cell to the other on the other side of the baffle plate” (Page 13, Lines 14-17).  Because of this, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second obstacles of Hemmings in for the first and second obstacles of Clarke.
Allowable Subject Matter
Claims 7, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous office action for reasons for the indication of allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745